 
 
 
Exhibit 10.2
 

 
 


 
TRANSITION SERVICES AGREEMENT
 
by and between
 
MURPHY OIL CORPORATION
 
and
 
MURPHY USA INC.
 
Dated as of August 30, 2013
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

 
Page
ARTICLE 1
 
DEFINITIONS
 
Section 1.01.  Definitions
1
ARTICLE 2
 
PURCHASE AND SALE OF SERVICES
 
Section 2.01.  Purchase and Sale of Services
5
Section 2.02.  Third Party Licenses and Consents
6
Section 2.03.  Third Party Providers
6
Section 2.04.  Cooperation
7
ARTICLE 3
 
SERVICE COSTS; OTHER CHARGES
 
Section 3.01.  Service Costs Generally
7
Section 3.02.  Taxes
7
Section 3.03.  Invoicing and Settlement
8
ARTICLE 4
 
THE SERVICES
 
Section 4.01.  Standards of Service
8
Section 4.02.  Changes to Services
9
Section 4.03.  Management of Services By Provider
9
Section 4.04.  Liaisons
9
ARTICLE 5
 
DISCLAIMER, LIABILITY AND INDEMNIFICATION
 
Section 5.01.  Exclusion Of Warranties
10
Section 5.02.  Limitation of Liability
10
Section 5.03.  Indemnification of Provider by Recipient
11
Section 5.04.  Indemnification of Recipient by Provider
11
Section 5.05.  Indemnification as Exclusive Remedy
11
Section 5.06.  Conduct of Proceedings
12
ARTICLE 6
 
TERM AND TERMINATION
 
Section 6.01.  Term
12

 
 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.02. Termination
12
Section 6.03.  Effect of Termination
13
ARTICLE 7
 
ADDITIONAL AGREEMENTS
 
Section 7.01.  Confidential Information
14
Section 7.02.  Ownership of Assets
15
Section 7.03.  Security
16
Section 7.04.  Access to Information and Audit
16
Section 7.05.  Compliance with Applicable Law
16
Section 7.06.  Labor Matters
16
Section 7.07.  Record Retention
17
ARTICLE 8
 
MISCELLANEOUS
 
Section 8.01.  No Agency; Independent Contractor Status
17
Section 8.02.  Subcontractors
17
Section 8.03.  Force Majeure
17
Section 8.04.  Entire Agreement
18
Section 8.05.  Notices
18
Section 8.06.  Governing Law
19
Section 8.07.  Jurisdiction.
19
Section 8.08.  Specific Performance
20
Section 8.09.  WAIVER OF JURY TRIAL
20
Section 8.10.  Severability
20
Section 8.11.  Amendments and Waivers
20
Section 8.12.  Successors and Assigns
20
Section 8.13.  Third Party Beneficiaries
21
Section 8.14.  Counterparts
21
Section 8.15.  Construction and Interpretation
21
Section 8.16.  Conflict of Terms
21
   
Schedule A    Services
 
Schedule B     Liaisons
 

 
 
 
ii

--------------------------------------------------------------------------------

 
 
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
August 30, 2013 by and between Murphy Oil Corporation, a Delaware corporation
(“Murphy Oil”) and Murphy USA Inc., a Delaware corporation (“Murphy USA”).
 
RECITALS
 
WHEREAS, Murphy Oil and Murphy USA have entered into a Separation and
Distribution Agreement dated as of August 30, 2013 (as amended from time to
time, the “Separation and Distribution Agreement”) providing for the
distribution by Murphy Oil to its shareholders of all of the common stock of
Murphy USA; and
 
WHEREAS, the Separation and Distribution contemplates that the parties hereto
will enter into this Agreement, pursuant to which Murphy Oil will provide, or
cause to be provided, certain services to Murphy USA (and if requested, one or
more of its Subsidiaries) and Murphy USA will provide, or cause to be provided,
certain services to Murphy Oil (and if requested, one or more of its
Subsidiaries), on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and permitted assigns, hereby agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions.  (a)  Any capitalized term that is used herein but
not defined herein shall have the meaning assigned to such term in the
Separation and Distribution Agreement.
 
(b)      As used in this Agreement, the following terms shall have the following
meanings, applicable both to the singular and the plural forms of the terms
described:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person.  For the purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled”
 


 
 

--------------------------------------------------------------------------------

 


have meanings correlative to the foregoing.  Notwithstanding any provision of
this Agreement to the contrary (except where the relevant provision states
explicitly to the contrary), no member of the Murphy Oil Group, on the one hand,
and no member of the Murphy USA Group, on the other hand, shall be deemed to be
an Affiliate of the other.


 “Applicable Law” means, with respect to any Person, any federal, state, local
or foreign law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling, directive, guidance, instruction, direction, permission, waiver,
notice, condition, limitation, restriction or prohibition or other similar
requirement enacted, adopted, promulgated, imposed, issued or applied by a
Governmental Authority that is binding upon or applicable to such Person, its
properties or assets or its business or operations, as amended unless expressly
specified otherwise.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
 
“Change of Control” means, with respect to Murphy Oil or Murphy USA, the
occurrence of any of the following: (i) a “Person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act) becomes a beneficial owner,
directly or indirectly, of equity representing fifty percent (50%) or more of
the total voting power of Murphy Oil’s or Murphy USA’s, as applicable, then
outstanding equity capital; (ii) such entity merges into, is consolidated with
or effects an amalgamation with another Person, or merges another Person into
such entity, on a basis whereby less than fifty percent (50%) of the total
voting power of the surviving Person immediately after such merger,
consolidation or amalgamation is represented by equity held directly or
indirectly by former equityholders of (and in respect of their former equity
holdings in) such entity immediately prior to such merger, consolidation or
amalgamation; and (iii) such entity directly or indirectly sells, transfers or
exchanges all, or substantially all, of its assets to another Person unless at
least fifty percent (50%) of the total voting power of the transferee is
directly or indirectly owned by the equityholders of Murphy Oil or Murphy USA,
as applicable, in respect of their former equity holdings in Murphy Oil or
Murphy USA immediately prior to transfer; provided that in no event shall the
consummation, execution or closing of the Spin-Off constitute a Change of
Control with respect to Murphy Oil or Murphy USA.
 
“Distribution” has the meaning set forth in the Separation and Distribution
Agreement.
 
“Distribution Time” has the meaning set forth in the Separation and Distribution
Agreement.
 


 
2

--------------------------------------------------------------------------------

 


“Employee Costs” means with respect to the provision of the applicable Service
by any employee, the product of (i) the hours attributable to the Service, (ii)
such employee’s Hourly Rate and (iii) the Intercompany Charge-Out Rate
applicable to such employee.
 
“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or any of their Affiliates).
 
“Group” means, as the context requires, the Murphy USA Group or the Murphy Oil
Group.
 
“Hourly Rate” means, (i) with respect to any salaried employee, (A) such
employee’s annual salary as of the Distribution Date (or if such employee was
not employed by the Provider or an Affiliate as of the Distribution Date, as of
such employee’s initial hiring by the Provider or an Affiliate) divided by (B)
1800 and (ii) with respect to any hourly employee, such employee’s hourly
(non-overtime) wage rate (regardless of whether any applicable hours providing
Services are worked on an overtime basis) as of the Distribution Date (or if
such employee was not employed by the Provider or an Affiliate as of the
Distribution Date, as of such employee’s initial hiring by the Provider or an
Affiliate).
 
“Insolvency Event” means with respect to either party, as applicable, (i) the
making by such party of any assignment for the benefit of creditors of all or
substantially all of its assets or the admission by such party in writing of its
inability to pay all or substantially all of its debts as they become due; (ii)
the adjudication of such party as bankrupt or insolvent or the filing by such
party of a petition or application to any tribunal for the appointment of a
trustee or receiver for such party or any substantial part of the assets of such
party; or (iii) the commencement of any voluntary or involuntary bankruptcy
proceedings (and, with respect to involuntary bankruptcy proceedings, the
failure of such proceedings to be discharged within 60 days), reorganization
proceedings or similar proceeding with respect to such party or the entry of an
order appointing a trustee or receiver or approving a petition in any such
proceeding.
 
“Intercompany Charge-Out Rate” means with respect to any employee, Provider’s
departmental charge rate applicable to such employee as of the Distribution Date
(or, if such employee was not employed by the Provider or an Affiliate as of the
Distribution Date, the charge rate that would have been applicable to such
employee on the Distribution Date if he or she had been an employee on such
date).
 
“Murphy Oil Entity” means any member of the Murphy Oil Group.
 


 
3

--------------------------------------------------------------------------------

 


“Murphy Oil Group” means Murphy Oil and its Subsidiaries (other than any member
of the Murphy USA Group), including all predecessors to such Persons.
 
“Murphy Oil Systems” means any computer hardware or software program or routine
or part thereof owned, licensed or provided by any Murphy Oil Entity or any of
their suppliers on any Murphy Oil Entity’s behalf, each as modified, maintained
or enhanced from time to time by any Murphy Oil Entity, any Murphy USA Entity or
any third party.
 
“Murphy USA Entity” means any member of the Murphy USA Group.
 
“Murphy USA Group” means Murphy USA and its Subsidiaries as of (and, except
where the context clearly indicates otherwise, after) the Distribution Time and
after giving effect to the Restructuring, including all predecessors to such
Persons.
 
“Murphy USA Systems” means any computer hardware or software program or routine
or part thereof owned, licensed or provided by any Murphy USA Entity or any of
their suppliers on any Murphy USA Entity’s behalf, each as modified, maintained
or enhanced from time to time by any Murphy USA Entity, any Murphy Oil Entity or
any third party.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
 
“Provider Group” means, as the context requires, the Murphy Oil Group, in the
case of Services to be provided by Murphy Oil, or the Murphy USA Group, in the
case of Services to be provided by Murphy USA.
 
“Recipient Entity” means any member of the Recipient Group.
 
“Recipient Group” means, as the context requires, the Murphy Oil Group, in the
case of Services to be received by the Murphy Oil Group, or the Murphy USA
Group, in the case of Services to be received by the Murphy USA Group.
 
“Schedule” means a Schedule attached hereto forming part of this Agreement.
 
“Service Costs” means the sum of the Provider Group’s (i) reasonable actual
out-of-pocket costs attributable to the provision of the applicable Service and
(ii) Provider’s Employee Costs.  For purposes of clause (i), and without
limitation, the parties agree that such costs with respect to any given good or
service will be considered reasonable if the relevant out-of-pocket cost for
such good or service either (x) do not exceed the comparable cost being paid by
 


 
4

--------------------------------------------------------------------------------

 


Provider or an Affiliate for such good or service prior to the Distribution Time
or (y) do not exceed the cost being paid by Provider or an Affiliate for such
good or service being rendered to Provider or its Affiliates not in connection
with the provision of the Services.


“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.
 
 “Systems” means the Murphy Oil Systems or the Murphy USA Systems, individually,
or the Murphy Oil Systems and the Murphy USA Systems, collectively, as the
context may indicate or require.
 
(c)      Each of the following terms is defined in the Section set forth
opposite such term:
 
Term
 
Section
Actions
 
5.03
Agreement
 
Preamble
Baseline Period
 
4.01(a)
Confidential Information
 
7.01
force majeure
 
8.03
Invoice Date
 
3.03(a)
Liaison
 
4.04(a)
Murphy Oil
 
Preamble
Murphy USA
 
Preamble
Payment Date
 
3.03(b)
Provider
 
2.01(a)
Provider Indemnified Person
 
5.02
Recipient
 
2.01(a)
Recipient Indemnified Person
 
5.04
Separation and Distribution Agreement
 
Recitals
Services
 
2.01(a)

 
ARTICLE 2
Purchase And Sale Of Services
 
Section 2.01.  Purchase and Sale of Services. (a) On the terms and subject to
the conditions of this Agreement and in consideration of the payment of the
Service Costs in accordance with Section 3.01, after the Distribution Time each
of Murphy Oil and Murphy USA (each in its capacity as a provider of Services,
“Provider”) agrees to provide to the other party (in its capacity as a recipient
of Services, “Recipient”), or procure the provision to Recipient of, and
Recipient
 


 
5

--------------------------------------------------------------------------------

 


agrees to purchase from Provider, the transition services set forth on Schedule
A as Services to be provided by the relevant Provider (the “Services”).


(b)      It is understood that (i) the Services to be provided to Recipient
under this Agreement shall, at Recipient’s request, be provided to any Person
that is a Subsidiary of Recipient (and to the extent Services are so provided,
references to “Recipient” (and related references) shall be construed
accordingly as the context requires) and (ii) Provider may satisfy its
obligation to provide or procure Services hereunder by causing one or more of
its Affiliates to provide or procure such Services (and, to the extent Services
are so provided, references to “Provider” (and related references) shall be
construed accordingly as the context requires), which Affiliates it may change
at its discretion from time to time; provided that Provider shall remain
responsible for the performance of such Affiliates.  With respect to Services
provided to, or procured on behalf of, any Subsidiary of Recipient, Recipient
agrees to pay on behalf of such Subsidiary, or cause such Subsidiary to pay, all
amounts payable by or in respect of such Services pursuant to this Agreement.
 
(c)      Except for the Services expressly contemplated to be provided in
accordance with this Section 2.01, Provider shall have no obligation under this
Agreement to provide any services to the Recipient Group.  Provider agrees to
consider in good faith any requests by Recipient for the provision of any
additional services.  Any such additional services that Provider agrees to
provide will be on such terms and conditions (including pricing) as the parties
shall mutually and reasonably agree.
 
Section 2.02.  Third Party Licenses and Consents.  Provider and Recipient shall
use commercially reasonable efforts to obtain, and to keep and maintain in
effect, all governmental or third party licenses and consents required for the
provision of any Service by Provider in accordance with the terms of this
Agreement; provided that if Provider is unable to obtain any such license or
consent, Provider shall promptly notify Recipient in writing and shall, and
shall cause its Affiliates to, use commercially reasonable efforts to implement
an appropriate alternative arrangement.  The costs relating to obtaining any
such licenses or consents shall be borne by Recipient; provided that Provider
shall not incur any such costs without the prior written consent of
Recipient.  If any such license, consent or alternative arrangement is not
available despite the commercially reasonable efforts of Provider and its
Affiliates or as a result of Recipient failing to consent to the incurrence of
costs relating to obtaining any such license or consent, Provider shall not be
required to provide the affected Services.
 
Section 2.03.  Third Party Providers.  If Provider receives written notice from
any third party service provider that such Person intends to terminate a service
pursuant to which Provider provides a Service to Recipient, then Provider
 


 
6

--------------------------------------------------------------------------------

 


shall provide a copy of such written notice to Recipient and shall use
commercially reasonable efforts to secure the continued provision of that
service from such third party or an alternative service provider.  If Provider
is unable to secure the continued provision of that service from such third
party or an alternative service provider, Provider shall not be required to
provide the affected Service.


Section 2.04.  Cooperation.  Provider and Recipient agree to cooperate in
providing for an orderly transition of Services, including Services terminated
pursuant to Section 6.02, to Recipient or a successor service provider
designated by Recipient.  Such cooperation shall be subject to the provisions
hereof relating to the provision of Services including that Recipient shall pay
to Provider the Service Costs related thereto.
 
ARTICLE 3
Service Costs; Other Charges
 
Section 3.01.  Service Costs Generally.  Unless the applicable Schedule hereto
expressly provides otherwise (in which event the parties agree to the costs set
forth therein) or the parties agree in writing to a different arrangement, for
each period in which Recipient receives a Service hereunder, Recipient shall pay
Provider the Service Costs for the applicable Service. In the case of a
termination of any or all Services prior to the End Date (other than (x) a
termination under Section 6.02(c) or (y) a termination under Section 6.02(f)
arising from Provider suffering an Insolvency Event), (i) Recipient shall
continue to be responsible for the reasonable out-of-pocket costs associated
with such Services until the End Date, (ii) Provider shall use reasonable
efforts to eliminate such costs referenced in clause (i) as soon as possible and
(iii) until such costs referenced in clause (i) are eliminated they will be
treated as Service Costs relating to Services provided prior to termination and
may be invoiced as incurred.  Provider may not rely on the prior sentence with
respect to the costs for a given contract if the contract was entered into in
connection with providing the Services and the term of the contract was more
than three months unless Recipient approved Provider entering into such
contract.
 
Section 3.02.  Taxes.  (a)  Recipient shall pay all applicable sales or use
taxes incurred with respect to provision of the Services.  Such taxes shall be
incremental to other payments or charges identified in this Agreement.
 
(b)      All sums payable under this Agreement shall be paid free and clear of
all deductions or withholdings unless the deduction or withholding is required
by Applicable Law, in which event the amount of the payment due from the party
required to make such payment (other than amounts of interest) shall be
increased to an amount which after any withholding or deduction leaves an amount
equal to
 


 
7

--------------------------------------------------------------------------------

 


the payment which would have been due if no such deduction or withholding had
been required.


Section 3.03.  Invoicing and Settlement.  (a) Unless any Schedule hereto
indicates otherwise or the parties agree in writing to a different arrangement,
Provider shall invoice or notify in writing the Recipient on a monthly basis
(not later than 30 days after the end of each month) for the charges for
Services hereunder for the prior month (the date of delivery of such invoice,
the “Invoice Date”).
 
(b)      Recipient agrees to pay on or before the date (each, a “Payment Date”)
that is 30 days after the Invoice Date by wire transfer of immediately available
funds payable to the order of Provider to such account(s) designated by Provider
all amounts invoiced by Provider pursuant to Section 3.03(a), except for any
portion of those amounts reasonably disputed in good faith.  Payment for amounts
reasonably disputed in good faith for any Services may be withheld beyond their
due date by Recipient until such dispute is resolved pursuant to Section 4.04,
in which event the relevant payment shall include interest at the Interest Rate
from the date that is 15 days after the original relevant Payment Date to the
actual payment date.  In the event of any overpayments by Recipient, Provider
agrees to promptly refund any such overpaid amount to Recipient no later than 15
days from the date it is determined that there has been an overpayment.
 
ARTICLE 4
The Services
 
Section 4.01.  Standards of Service.  (a) The level or volume of any specific
Service required to be provided to Recipient hereunder shall be at a level or
volume consistent in all material respects with the level or volume, as the case
may be, of such specific Service as utilized by the Recipient Group during the
twelve month period prior to the Distribution Time (the “Baseline
Period”).  Provider agrees to consider in good faith any requests by Recipient
to modify the level or volume of any specific Service.  Any modification to
which Provider agrees will be on such terms and conditions (including pricing)
as the parties shall mutually and reasonably agree.
 
(b)      The manner, nature, quality and standard of care applicable to the
delivery by Provider of the Services hereunder shall be substantially the same
as that of similar services which Provider provided to the Recipient Group
during the Baseline Period.
 
(c)      Provider shall have no obligation to provide any Services hereunder in
respect of any business, assets or properties not forming part of the Recipient
Group’s business as of the Distribution Time.  Provider agrees to consider in
good
 


 
8

--------------------------------------------------------------------------------

 


faith any requests by Recipient for the provision of any additional services
that Recipient considers are reasonably necessary to accommodate normal growth
in Recipient’s business.  Any such additional services to which Provider agrees
will be on such terms and conditions (including pricing) as the parties shall
mutually and reasonably agree.


Section 4.02.  Changes to Services.  It is understood and agreed that Provider
may from time to time modify or change the manner, nature, quality and/or
standard of care of any Service provided to Recipient to the extent Provider is
making a similar change in the performance of such services for the Provider and
its Affiliates and provided that any such modification, change or enhancement
will not reasonably be expected to materially affect such Service.  Provider
shall furnish to Recipient substantially the same notice (in content and
timing), if any, as Provider furnishes to its own organization with respect to
such modifications or changes.
 
Section 4.03.  Management of Services By Provider.  Except as may otherwise be
expressly provided in this Agreement, the management of and control over the
provision of the Services by Provider shall reside solely with Provider and
notwithstanding anything to the contrary Provider shall be permitted to choose
the personnel, methodology, systems, applications and third party providers it
utilizes in the provision of such Services; provided that Provider shall remain
responsible for the performance of the Services in accordance with this
Agreement.  The provision, use of and access to the Services shall be subject to
(i) Provider’s business, operational and technical environment, standards,
policies and procedures as in effect from time to time, (ii) Applicable Law and
(iii) the terms of this Agreement.
 
Section 4.04.  Liaisons.  (a)  Each party shall designate one representative to
act as such party’s primary contact person in connection with the Services
(each, a “Liaison”) and each party may also designate a separate liaison for
each Service provided hereunder (who shall act as such party’s primary contact
person in connection with the applicable Service).  The Liaisons will oversee
the implementation and ongoing operation of this Agreement and shall attempt in
good faith to resolve disputes between the parties.  The parties have designated
their respective initial Liaisons and provided contact information therefor on
Schedule B.  The parties shall ensure that their respective Liaisons shall meet
in person or telephonically at such times as are reasonably requested by
Provider or Recipient to review and discuss the status of, and any issues
arising in connection with, the Services or this Agreement.  Each party may
re-designate its Liaison from time to time; provided that it shall notify the
other party in writing of the name and contact information for the newly
designated Liaison in accordance with Section 8.05.
 
(b)      If the Liaisons are unable to make a decision, resolve a dispute or
agree upon any necessary action, the unresolved matter shall be referred to the
 


 
9

--------------------------------------------------------------------------------

 


senior legal officer of each of Murphy Oil and Murphy USA notified to the other
party for such purpose from time to time, who shall attempt in good faith within
a period of 14 days to conclusively resolve any such matter.  If such senior
legal officers of the parties are unable to resolve the dispute within 30 days
from the date such dispute was submitted for consideration or such longer period
as the parties may agree, either party may pursue its remedies under Section
8.07.
 
ARTICLE 5
Disclaimer, Liability And Indemnification
 
Section 5.01.  EXCLUSION OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES ARE PROVIDED “AS-IS” WITH NO WARRANTIES, AND PROVIDER
EXPRESSLY EXCLUDES AND DISCLAIMS ANY WARRANTIES UNDER OR ARISING AS A RESULT OF
THIS AGREEMENT, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.
 
Section 5.02. Limitation of Liability.  (a) Recipient agrees that, except for
the indemnity obligation set forth in Section 5.04, none of the Provider or its
Affiliates or any of its or their respective directors, officers, agents,
consultants, representatives and/or employees (each, a “Provider Indemnified
Person”) shall have any liability, whether direct or indirect, in contract or
tort or otherwise, to any Recipient Entity or any other Person for or in
connection with the Services rendered or to be rendered by or on behalf of any
Provider Indemnified Person pursuant to this Agreement, the transactions
contemplated hereby or any actions or inactions by or on behalf of a Provider
Indemnified Person in connection with any such Services or the transactions
contemplated hereby, except to the extent any damages have resulted from such
Provider Indemnified Person’s gross negligence or willful misconduct in
connection with any such Services, actions or inactions.
 
(b)      Notwithstanding the provisions of Section 5.02(a), no Provider
Indemnified Person or Recipient Indemnified Person shall be liable for any
special, indirect, incidental, consequential or punitive damages of any kind
whatsoever in any way due to, resulting from or arising in connection with any
of the Services or the performance of or failure to perform Provider’s or
Recipient’s obligations under this Agreement, as applicable, except to the
extent the same are payable by a party or its Affiliates to an unaffiliated
third party in respect of a claim by such third party and are covered by the
other party’s indemnification obligations hereunder. This disclaimer applies
without limitation (i) to claims arising from the provision of the Services or
any failure or delay in connection therewith, (ii) to claims for lost profits or
opportunities, (iii) regardless of the form of action, whether in
 


 
10

--------------------------------------------------------------------------------

 


contract, tort (including negligence), strict liability, or otherwise, and (iv)
regardless of whether such damages are foreseeable or whether Provider or
Recipient, as applicable, or any of its Affiliates has been advised of the
possibility of such damages.


(c)      In addition to the foregoing, each party hereto agrees that it shall,
in all circumstances, use commercially reasonable efforts to mitigate and
otherwise minimize its damages and those of its Affiliates, whether direct or
indirect, due to, resulting from or arising in connection with any failure by
the other party to comply fully with its obligations under this Agreement.
 
Section 5.03. Indemnification of Provider by Recipient.  Recipient agrees to
indemnify and hold harmless each Provider Indemnified Person from and against
any damages, and to reimburse each Provider Indemnified Person for all costs,
damages, liabilities and fees and expenses (including reasonable attorneys’ fees
and expenses and any other expenses reasonably incurred in connection with
investigating, prosecuting or defending any Action) (collectively, “Losses”)
incurred in investigating, preparing, pursuing, or defending any claim, action,
proceeding, or investigation, whether or not in connection with pending or
threatened litigation and whether or not any Provider Indemnified Person is a
party (collectively, “Actions”), arising out of or in connection with Services
rendered or to be rendered by or on behalf of any Provider Indemnified Person
pursuant to this Agreement, the transactions contemplated hereby or any actions
or inactions by or on behalf of any Provider Indemnified Person in connection
with any such Services or transactions; provided that Recipient shall not be
responsible for any Losses of any Provider Indemnified Person to the extent such
Losses have resulted from such Provider Indemnified Person’s gross negligence or
willful misconduct in connection with any of such Services, actions or
inactions.
 
Section 5.04. Indemnification of Recipient by Provider.  Provider agrees to
indemnify and hold harmless the Recipient, each of its Affiliates and its and
their respective directors, officers, agents, consultants, representatives
and/or employees (each, a “Recipient Indemnified Person”) from and against any
Losses incurred (including in investigating, preparing, or defending any Action)
to the extent such Losses have arisen out of the gross negligence or willful
misconduct of any Provider Indemnified Person in connection with the Services
rendered or to be rendered pursuant to this Agreement.
 
Section 5.05.  Indemnification as Exclusive Remedy.  Without limitation to the
termination rights provided under Sections 6.02(b) and 6.02(c) or to the rights
under Section 8.08, the indemnification provisions of this Article 5 shall be
the exclusive remedy for money damages for breach of this Agreement and any
matters relating to this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.06.  Conduct of Proceedings.  Any proceedings relating to
indemnification under Section 5.03 or 5.04 shall be conducted in accordance with
the procedures set forth in Section 6.04 of the Separation and Distribution
Agreement.
 
 
ARTICLE 6
Term and Termination
 
Section 6.01. Term.  Except as otherwise provided in this Article 6 or Section
8.03, the term of this Agreement with respect to each Service shall commence as
of the Distribution Time, and shall cease on the earlier of (i) the date set
forth in respect of such Service on the applicable Schedule hereto, (ii) the
date that is 18 months after the Distribution Time (the “End Date,” unless
extended pursuant to the proviso below) or (iii) such earlier date as determined
in accordance with Section 6.02; provided that upon giving prior written notice
to Provider at least 30 days prior to the then-applicable End Date, Recipient
may extend the End Date until a date that is no more than 24 months after the
Distribution Time.  This Agreement shall terminate in its entirety upon the
expiration of the terms (as determined pursuant to the preceding sentence) of
all Services; provided that the provisions of Articles 3, 5, 6 and 8 and
Sections 7.01 and 7.02 shall survive any such termination indefinitely.
 
Section 6.02. Termination. (a) Recipient may from time to time terminate this
Agreement with respect to one or more of the Services it receives, in whole or
in part, upon giving at least 30 days’ prior notice to Provider.
 
(b)      Provider may terminate any Service or any part thereof it provides at
any time if Recipient shall have failed to perform any of its material
obligations under this Agreement relating to any such Service, Provider has
notified Recipient in writing of such failure and such failure (i) shall have
continued uncured for a period of 30 days after receipt by Recipient of written
notice of such failure or (ii) is incapable of remedy.  For the avoidance of
doubt, the failure by Recipient to pay the full amount of any invoiced amount
when due shall be considered a breach of Recipient’s material obligations under
this Agreement, unless such failure to pay results from a good faith dispute in
accordance with and subject to Section 3.03(b).
 
(c)      Recipient may terminate any Service it receives as provided in the
applicable Schedule or at any time if Provider shall have failed to perform any
of its material obligations under this Agreement relating to any such Service,
Recipient has notified Provider in writing of such failure, and such failure (i)
shall have continued for a period of 30 days after receipt by Provider of
written notice of such failure or (ii) is incapable of remedy.
 


 
12

--------------------------------------------------------------------------------

 




(d)      At any time following announcement of a transaction involving a Change
of Control of Recipient, Provider may elect, by delivery of notice in writing to
Recipient, to terminate any or all Services hereunder, such termination to take
effect on the date or dates specified by Provider in such notice; provided that
without the written consent of Recipient, no such termination of Service shall
occur prior to the closing of such Change of Control transaction.
 
(e)      Upon completion of the sale or other disposition of any portion of the
Recipient Group’s business, assets or properties, Provider’s obligation to
provide any Service in respect of the business, assets or properties so disposed
shall terminate automatically and without any notice or other action by
Provider, and the aggregate level or volume of such Service required to be
provided to the Recipient (and, in the case of a Service, if any, for which the
cost is not the Service Cost, the service costs payable by Recipient) in respect
thereof shall be reduced appropriately; provided that Provider’s obligation
hereunder (if any) to provide Services relating to reporting obligations in
respect of such disposed business, assets or properties shall, to the extent
related to the period prior to such disposition, not so terminate but, except as
the parties may otherwise agree, shall continue until the time they would have
terminated absent this Section 6.02(e).
 
(f)      Either party may terminate this Agreement at any time with immediate
effect upon serving written notice upon the other party if the other party
suffers an Insolvency Event.
 
(g)      For the avoidance of doubt, any notice of termination under this
Section 6.02 shall be delivered in accordance with Section 8.05.
 
Section 6.03. Effect of Termination.  (a) Other than as required by Applicable
Law, upon termination of any Service pursuant to Section 6.02, Provider shall
have no further obligation to provide the terminated Service and Recipient shall
have no obligation to pay any fees relating to such Services; provided that,
notwithstanding such termination, (i) Recipient shall remain liable to Provider
for Service Costs and other fees owed and payable in respect of Services
provided prior to the effective date of the termination and (ii) Recipient shall
be responsible for the costs referred to in the second sentence to Section 3.01
to the extent set forth therein.
 
(b)      Termination of this Agreement as provided for herein shall not
prejudice or affect any rights or remedies which shall have accrued to either
party, a Recipient Indemnified Person or a Provider Indemnified Person in
respect of Services provided or to have been provided prior to termination.
 


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 7
Additional Agreements
 
Section 7.01.  Confidential Information.  (a) The parties hereby covenant and
agree to keep, and to cause its Affiliates to keep, confidential all
Confidential Information relating to the other party or any of such other
party’s Affiliates.  Without limiting the generality of the foregoing, each
party shall, and shall cause its Affiliates and its and their employees and
agents to, exercise the same level of care with respect to Confidential
Information relating to the other party or any of its Affiliates as it would
with respect to proprietary information, materials and processes relating to
itself or any of its Affiliates.  “Confidential Information” shall mean all
confidential and proprietary information, materials and processes relating to a
party or any Affiliate of such party obtained by the other party or any
Affiliate of such other party at any time (whether prior to or after the date
hereof) in any format whatsoever (whether orally, visually, in writing,
electronically or in any other form) to the extent arising out of the rendering
or receipt of Services hereunder (or preparations for the same or for the
termination thereof) and shall include, but not be limited to, economic and
business information or data, business plans, computer software and information
relating to employees, vendors, customers, products, financial performance and
projections, processes, strategies and systems but shall not include (i)
information of the other party or its Affiliates which is or becomes generally
available to the public other than by release in violation of the provisions of
this Section 7.01(a), (ii) information of the other party or its Affiliates
which is or becomes available on a non-confidential basis to a party from a
source other than the other party or its Affiliates, provided the party in
question reasonably believes that such source is not or was not bound by an
obligation to the other party or one of its Affiliates to hold such information
confidential and (iii) information developed independently by a party or its
Affiliates without use or reference to otherwise Confidential Information of the
other party or its Affiliates.  Except with the prior written consent of the
other party, each party will, and will cause its Affiliates to, use the other
party’s and its Affiliates’ Confidential Information only in connection with the
performance of its obligations hereunder and each party shall, and shall cause
its Affiliates to, use commercially reasonable efforts to restrict access to the
other party’s and its Affiliates’ Confidential Information to those employees of
such party and its Affiliates requiring access for the purpose of providing or
receiving Services hereunder.  Notwithstanding any provision of this Section
7.01(a) to the contrary, a party may disclose such portion of the Confidential
Information relating to the other party or its Affiliates to the extent, but
only to the extent, the disclosing party reasonably believes that such
disclosure is required under Applicable Law or the rules of a Governmental
Authority; provided that if permissible under Applicable Law and practicable,
the disclosing party shall first notify the other party hereto of such
requirement and allow such party a reasonable opportunity to seek a protective
order or other appropriate remedy to prevent such disclosure.  The
 


 
14

--------------------------------------------------------------------------------

 


parties acknowledge that money damages would not be a sufficient remedy for any
breach of the provisions of this Section 7.01(a) and that the non-breaching
party shall be entitled to equitable relief in a court of law in the event of,
or to prevent, a breach of this Section 7.01(a).  In the event that a party
learns or has reason to believe that Confidential Information of the other party
or its Affiliates has been disclosed or accessed by an unauthorized Person, such
party will immediately give notice of such event to its Liaison at the other
party.
 
(b)      Upon the termination of this Agreement, except to the extent otherwise
required by Applicable Law and/or its internal policies and procedures, each
party shall, at its election, promptly return to the other party or destroy all
Confidential Information of the other received under or pursuant to the
performance of this Agreement (including, to the extent practicable, all copies
(in any and all media) and summaries thereof) that is within the such party’s or
its Affiliates’ possession, power, custody or control; provided that any
Confidential Information retained by such party or its Affiliates has shall
continue to be subject to Section 7.01(a).  Promptly upon the request of a
party, the other party shall confirm in writing to such first party that it has
complied with this Section 7.01(b).
 
Section 7.02.  Ownership of Assets.  (a) Murphy Oil Systems and any and all
enhancements thereof or improvements thereto are and shall remain the sole
exclusive property of the Murphy Oil Entities and/or its Affiliates and/or its
or their suppliers as applicable.
 
(b)      Murphy USA Systems and any and all enhancements thereof or improvements
thereto are and shall remain the sole exclusive property of the Murphy USA
Entities and/or its Affiliates and/or its or their suppliers as applicable.
 
(c)      With respect to any Systems that a Murphy Oil Entity, a Murphy USA
Entity, or any of their respective Affiliates, as applicable, is required to
maintain or enhance hereunder, as between the Murphy Oil Entities and the Murphy
USA Entities, all right, title and interest in and to such enhancements and any
related documentation, whether created by the party that provides the Service or
any employee, contractor, Affiliate or supplier on such party’s behalf, shall be
owned exclusively by and vested exclusively in the party or its Group member by
whom the applicable System is owned, licensed or provided.
 
(d)      As between any Murphy Oil Entity, on the one hand, and any Murphy USA
Entity, on the other hand, all right, title and interest in and to all data
processed hereunder shall be owned exclusively by the Murphy Oil Entity or the
Murphy USA Entity that originally supplied it to the other, provided that all
data created hereunder in connection with the delivery of any Service to
Recipient or otherwise on behalf of Recipient shall be owned exclusively by
Recipient.  Each of Murphy Oil and Murphy USA hereby assign to the other, and
shall cause any of its
 


 
15

--------------------------------------------------------------------------------

 


respective employees, contractors, Affiliates, suppliers or third parties
performing Services on its behalf pursuant to this Agreement to assign to the
other, as applicable, all right, title and interest that any Murphy Oil Entity
or any Murphy USA Entity, as applicable, may have in the other’s or its
Affiliates’ data acquired hereunder.
 
Section 7.03.  Security.  Each party, its Affiliates and their respective
employees, authorized agents and subcontractors shall only use or access such
other party’s and its Affiliates’ Systems, premises or data to the extent such
Person is authorized by the other party or pursuant to the terms hereof.  Each
party, its Affiliates and their employees, authorized agents and subcontractors
shall comply with the other party’s and its Affiliates’ policies and procedures
in relation to the use and access of the other party’s and its Affiliates’
Systems provided that they do not conflict with the terms of this Agreement;
provided that to the extent such policies and procedures of Recipient make the
provision of a given Service impracticable, Provider will be relieved of the
obligation to provide such Service; provided further that Provider will give
reasonable advance notice prior to terminating any Services pursuant to the
preceding proviso.
 
Section 7.04.  Access to Information and Audit.  Subject to Applicable Law,
Recipient shall, and shall cause its Affiliates to, with respect to any Service
during the term of such Service, upon reasonable advance notice, afford Provider
and its representatives reasonable access, during normal business hours, to the
employees, properties, books and records and other documents that are reasonably
requested in connection with the provision and receipt of such Service
hereunder.  Recipient or its representatives shall have reasonable access, after
requesting such access in writing in advance, during normal business hours to
such records for the purpose of auditing and verifying the accuracy of the
invoices submitted regarding such amounts due.  Any such audits performed by or
on behalf of Recipient shall be at Recipient’s sole cost and expense.  Recipient
shall have the right to audit Provider’s books for a period of one (1) year
after the month in which the Services were rendered, except in those
circumstances where contracts by Provider or any of its Affiliates with third
parties limit the audit period to less than one year.
 
Section 7.05.  Compliance with Applicable Law.  Each party shall (and shall
cause its Affiliates to) at all times fully comply with all Applicable Law to
which such party and its Affiliates (to the extent such Affiliates are engaged
in the receipt or provision of Services) is subject in connection with the
receipt or provision of Services hereunder, as applicable.
 
Section 7.06.  Labor Matters.  All labor matters relating to employees of
Provider and its Affiliates (including, without limitation, employees involved
in the provision of Services to Recipient or any of its Affiliates) shall be
within the exclusive control of Provider, and Recipient shall not take any
action affecting such matters.  Nothing in this Agreement is intended to
transfer the employment of
 


 
16

--------------------------------------------------------------------------------

 


employees engaged in the provision of any Service from one party or its
Affiliates to the other or its Affiliates.  All employees and representatives of
a party and any of its Affiliates will be deemed for all compensation, employee
benefits, tax and social security contribution purposes to be employees or
representatives of such party or its Affiliates (or their subcontractors) and
not employees or representatives of the other party or any of its Affiliates (or
their subcontractors).  In providing the Services, such employees and
representatives of Provider and its Affiliates (or their subcontractors) will be
under the direction, control and supervision of Provider or its Affiliates (or
their subcontractors) and not of Recipient or its Affiliates.
 
Section 7.07.  Record Retention.  Each party shall take reasonable steps to
preserve and maintain complete and accurate accounts, books, and records of and
supporting documentation relating to the Services provided hereunder, which
records shall be retained by such party and/or its Affiliates for the period of
time specified in such party’s record retention policies and procedures (which
shall comply with Applicable Law).
 
 
ARTICLE 8
Miscellaneous
 
Section 8.01. No Agency; Independent Contractor Status.  Nothing in this
Agreement shall constitute or be deemed to constitute a partnership or joint
venture between the parties hereto or constitute or be deemed to constitute any
party the agent or employee of the other party for any purpose whatsoever and
neither party shall have authority or power to bind the other or to contract in
the name of, or create a liability against, the other in any way or for any
purpose.  The parties hereto acknowledge and agree that Provider is an
independent contractor in the performance of each and every part of this
Agreement and nothing herein shall be construed to be inconsistent with this
status.  Subject to the terms and conditions of this Agreement, Provider shall
have the authority to select the means, methods and manner by which any Service
is performed.
 
Section 8.02. Subcontractors.  Provider may hire or engage one or more
subcontractors to perform all or any of its obligations under this Agreement;
provided that, (i) Provider shall use the same degree of care in selecting any
subcontractors as it would if such subcontractor was being retained to provide
similar services to Provider and (ii) Provider shall in all cases remain
responsible for ensuring that obligations with respect to the standards of
services set forth in this Agreement are satisfied with respect to any Service
provided by a subcontractor hired or engaged by Provider.
 
Section 8.03. Force Majeure. (a) For purposes of this Section 8.03, “force
majeure” means an event beyond the reasonable control of either party, which by
 


 
17

--------------------------------------------------------------------------------

 


its nature was not foreseen by such party, or, if it was foreseen, was not
reasonably avoidable, and includes without limitation, acts of God, storms,
floods, riots, fires, sabotage, civil commotion or civil unrest, interference by
civil or military authorities, threat, declaration, continuation, escalation or
acts of war (declared or undeclared) or acts of terrorism, failure or shortage
of energy sources, raw materials or components, strike, walkout, lockout or
other labor trouble or shortage, delays by unaffiliated suppliers or carriers,
and acts, omissions or delays in acting by any Governmental Authority or the
other party.
 
(b)      Without limiting the generality of Section 5.02, neither party shall be
under any liability for failure to fulfill any obligation to provide Services
under this Agreement, so long as and to the extent to which the fulfillment of
such obligation is prevented, frustrated, hindered, or delayed as a consequence
of circumstances of force majeure; provided that (i) such party shall have used
commercially reasonable efforts to minimize to the extent practicable the effect
of force majeure on its obligations hereunder and (ii) nothing in this Section
8.03 shall be construed to require the settlement of any strike, walkout,
lockout or other labor dispute on terms which, in the reasonable judgment of the
affected party, are contrary to its interests.  It is understood that the
settlement of a strike, walkout, lockout or other labor dispute will be entirely
within the discretion of the affected party.  The party affected by the force
majeure event shall notify the other party of that fact as soon as practicable.
 
Section 8.04. Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof.
 
Section 8.05. Notices.  Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:
 
If to Murphy Oil to:
 
Murphy Oil Corporation
200 Peach Street
P.O. Box 7000
El Dorado, Arkansas 71731
Attn: General Counsel
Facsimile: 870-864-6489




 
18

--------------------------------------------------------------------------------

 
 
If to Murphy USA to:
 
Murphy USA Inc.
200 Peach Street
P.O. Box 7300
El Dorado, Arkansas 71731
Attn: General Counsel
Facsimile: 870-881-6893
 


or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto; provided that any notice of
termination under Section 6.02 must be signed by the applicable department head
of the terminating party, or in the case of termination of more than one
Service, the applicable department heads of the terminating party, for the
relevant Service(s).  All such notices, requests and other communications shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.
 
Section 8.06.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Arkansas, without regard to the
conflicts of law rules of such state.
 
Section 8.07.  Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Western
District of Arkansas, El Dorado Division or any Arkansas State court sitting in
El Dorado, Arkansas, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from the
transaction of business in the State of Arkansas, and each of the parties hereby
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party at such party’s corporate headquarters.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
8.05 shall be deemed effective service of process on such party.
 


 
19

--------------------------------------------------------------------------------

 


Section 8.08. Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court set
forth in Section 8.07, in addition to any other remedy to which they are
entitled at law or in equity.
 
Section 8.09. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 8.10. Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 8.11. Amendments and Waivers.  (a)  Any provision of this Agreement
(including the Schedules hereto) may be amended or waived if, and only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
Murphy Oil and Murphy USA, or in the case of a waiver, by the party against whom
the waiver is to be effective.
 
(b)      No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.   The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
 
Section 8.12.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the other party hereto.
 


 
20

--------------------------------------------------------------------------------

 




Section 8.13.  Third Party Beneficiaries.  Except as set forth in Sections 5.02,
5.03 and 5.04, no provision of this Agreement is intended to, or shall, confer
any third party beneficiary or other rights or remedies upon any Person other
than the parties hereto.
 
Section 8.14.  Counterparts.  This Agreement may be executed in any  number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement.
 
Section 8.15.  Construction and Interpretation.  The parties hereto agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.  Each party shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
member of such party’s Group.
 
Section 8.16.  Conflict of Terms.  If the terms of this Agreement conflict with
terms of the Separation and Distribution Agreement with respect to any matter,
then the terms of this Agreement will control.
 
 
[Remainder of page intentionally left blank]
 


 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 


 
MURPHY OIL CORPORATION
 
By:
/s/ Walter K. Compton
 
Name:
Walter K. Compton
 
Title:
Senior Vice President and General Counsel



 
MURPHY USA INC.
 
By:
/s/ John A. Moore
 
Name:
John A. Moore
 
Title:
Senior Vice President, General Counsel and Secretary

 
 
 
 
 
 
(Signature Page to Transition Services Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Services
 
TRANSITION SERVICES AGREEMENT – MASTER SCHEDULE OF SERVICES

 
UNIT
AREA/CC NAME
SERVICES PROVIDED
TERMS
 
TAX
 
Tax compliance, audit & provisioning
 
Services MUR will provide to MUSA:
 
A1)     Federal and state income tax planning and research support
A2)     Income tax provisioning support (monthly and/or quarterly)
A3)     Post-filing income tax return reconciliations to accrual support
("true-ups")
A4)     Assistance with income tax estimated payments and tax compliance support
for federal income and state income and franchise tax return filings (tax
elections, tax return reviews, CorpTax software application usage, and tax
depreciation knowledge transfer)
A5)     Any other incidental income tax support services currently conducted for
MUSA and its subsidiaries by the MUR income tax personnel
 
Services MUSA will provide to MUR:
 
B1)     Periodic assistance in knowledge transfer and support related to
Sales/Use and Ad Valorem tax matters involving MUR or upstream assets, processes
and records
B2)     MUSA income tax personnel will provide interim tax compliance support on
any pre-spin 2013 (as well as any post-spin 2013) federal consolidated or state
income tax filings (where they have past experience or unique
 
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific financial close or tax due date compliance deadlines
 
2)    MUR support to MUSA will be overseen by these key division personnel:
·      Income Tax Compliance (Mgr. Tax Compliance)
·      Income Tax Audits (Asst. Mgr. Audit and International Tax)
·      Income Tax Provisioning (Asst. Mgr. Financial Tax)
·      Excise/Sales/Ad Valorem Tax (Asst. Mgr. Excise and sales Tax)
·      Tax Research (Mgr. Research and Foreign Tax)
 
 3)   MUSA support to MUR will be overseen by the department head or employee
designated most knowledgeable or most experienced regarding the subject:
 
·      Excise/Sales Tax Support
·      Ad Valorem Tax
·      Income Tax Compliance
 
 
 
 
 

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 

   
individual knowledge) necessary for the remaining MUR income tax group to be tax
compliant
 

 
 
 
A-2

--------------------------------------------------------------------------------

 
 

 
AUDIT
 
Internal audit
 
Services MUR will provide to MUSA:
 
A1)   Consulting on historical audit activity as required
 
Services MUSA will provide to MUR:
 
B1)     Periodic assistance in knowledge transfer and support related to
operated JV audit coordination activities
B2)     eriodic assistance in knowledge transfer and support related to
non-operated JV audit activities including consulting on historical audit
activity
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific due date deadlines
 
2)    MUR support to MUSA will be overseen by these key division personnel:
·      Chief Audit Executive responsibilities to include Audit Committee
communications, risk assessment and strategic direction (Director – Internal
Audit)
·      Quality Assurance and TeamMate Administration (Designee of the Director
of Internal Audit)
 
3)    MUSA support to MUR will be overseen by the department head or employee
designated most knowledgeable or most experienced regarding the subject :
    ·      Non-operated JV audits
    ·      Operated JV audits
 
ERM
 
Enterprise Risk Management
 
 
Services MUR will provide to MUSA:
 
A1)     Operation of Middle Office for Corn Hedging Program
A2)     Completion and delivery of Annual Enterprise Risk Assessment
A3)     Risk Analysis services as requested by MUSA
A4)     Facilitation of Business Continuity Planning with head of MUSA program
 
 
1)    Services provided by MUR to MUSA will be itemized in a written statement
of work to be performed
 
2)    MUR support to MUSA will be overseen by the Director of Enterprise Risk
Management
 
3)    Improvements will be offered to MUSA; however, MUSA remains responsible
for implementation of suggested improvements
 
 
 
EHS
 
Enterprise Health and Safety
  
Services MUR will provide to MUSA:
 
A1)    General EHS consulting as requested
A2)    EHS data support and analysis for any
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA

 
 
A-3

--------------------------------------------------------------------------------

 
 
 
 
transactions involving former MUR/MUSA Sites
A3)     Regulatory support as requested
A4)     Any other incidental EHS support services currently provided for MUSA by
MUR EHS
 
Services MUSA will provide to MUR:
 
B1)     Periodic assistance in knowledge transfer and support related to EHS
matters involving corporate or downstream assets, processes and records
B2)     Any EHS  filings (where MUSA EHS staff have past experience or unique
individual knowledge) necessary for MUR legacy issues, as appropriate
2)    MUR support to MUSA will be overseen by the Director of Corporate EHS
 
3)    MUSA support to MUR will be overseen by these key division personnel:
(a)EHS Manager with responsibility for any specific issue in question, including
retail remediation and retail safety, and (b) Sr. Director, Midstream EHS
 
 

 
TREASURY
 
Treasury
 
MUR will provide to MUSA periodic assistance in knowledge transfer and support
related to the following processes:
 
A1)    Cash disbursements
A2)    Cash receipts
A3)    Cash management
A4)    Bank account maintenance
A5)    Working capital management
A6)    Reporting
 
MUSA will provide to MUR periodic assistance in knowledge transfer and support
related to the following processes:
 
B1)    Cash disbursements
B2)    Cash receipts
B3)    Cash management
B4)    Bank account maintenance
B5)    Working capital management
B6)    Reporting
 
 1)   Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific due date deadlines
 
 

 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
 
LAW
 
Legal
 
Services MUR will provide to MUSA:
 
A1)     Securities law consultation and assistance
A2)     Labor law/EEOC consultation and assistance
A3)     Clerical assistance
A4)     Any other incidental legal support services currently conducted for MUSA
by MUR legal personnel
 
Services MUSA will provide to MUR:
 
B1)      Assistance with disposition of UK downstream assets (Murphy Petroleum)
B2)      Assistance with Lobbying Reporting/Corporate PAC/Governmental Affairs
issues
B3)      Garnishment/Child Support
B4)      Clerical assistance
B5)      Any other incidental legal support services currently conducted for MUR
by MUSA legal personnel
 
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific due date compliance deadlines
 
2)    MUR support to MUSA will be overseen by these key division personnel:
•  Securities law (Sr. Attorney with knowledge)
•  Labor/EEOC (Mgr. Law and Sr. Attorney with knowledge)
•  Clerical assistance (staff)
 
3)    MUSA support to MUR will be overseen by these key division personnel:
•  UK Downstream  (Associate General Counsel)
•  Lobbying/PAC/Governmental Affairs (Associate General Counsel)
•  Garnishment/Child Support (staff)
•   Clerical assistance (staff)
 
 
 
FINANCE
 
Controller / Finance
 
Services MUR will provide to MUSA:
 
A1)     Knowledge sharing for Hyperion, JDE, and APX systems and subsystems as
requested
A2)     Knowledge sharing for SEC reporting, 10-Q and 10-K prep, XBRL services,
printing and administration of SEC reporting and all related ancillary services
such as annual report printing
A3)     Assistance with reconciliation of information between accounting systems
to ensure that both Company's systems are working properly from a financial
reporting perspective
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific financial close or tax due date compliance deadlines
 
2)    MUR support to MUSA will be overseen by key division personnel designated
most knowledgeable or experienced regarding the following subjects:
·  Hyperion support and guidance
·  JDE support and guidance
·  APX system support and guidance
·  SEC reporting, 10-Q and 10-K prep,

 
 
 
A-5

--------------------------------------------------------------------------------

 
 

     
A4)     Assistance in developing unclaimed property reporting for MUSA
A5)     Assistance with Sarbanes Oxley testing and results as requested for pre
transaction periods as well as allowing access to records for MUSA SOX testing
post transaction as requested
A6)     Provide employee time regarding Ethanol plant activities for transition
of responsibilities.
 
Services MUSA will provide to MUR:
 
B1)      Knowledge sharing for Hyperion, JDE, and APX systems and related
subsystems as requested
B2)      Audit support and access to historical data for any systems controlled
by MUSA post transaction (i.e., Solarc, PDI, Reconnet, etc.)
B3)      Assistance with reconciliation of information between accounting
systems to ensure that both Company's systems are working properly from a
financial reporting perspective
B4)      Assistance with Sarbanes Oxley testing and results as requested for pre
transaction periods as well as allowing access to records for Murphy SOX testing
post transaction as requested
B5)      MUSA station banking group to assist with establishing a new bank
account reconciliation function within Murphy Controller's department post spin
 
printing and admin of SEC reporting and other services
·  Reconciliation services between MUR and MUSA
·  XBRL services
·  Unclaimed Property
·  Sarbanes Oxley testing and results / TSA related testing between companies
 
3)    MUSA support to MUR will be overseen by the department head or employee
designated most knowledgeable or experienced regarding the subject:
·   Hyperion support and guidance
·  JDE support and guidance
·  APX system support and guidance
·  Solarc, PDI, Great Plains and Reconnet along with any other downstream
accounting systems
·  Reconciliation services between MUSA and MUR
·  Sarbanes Oxley testing and results
·  Station banking to assist with setup of reconciliation process for bank
accounts
 

 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
CORPORATE IT
 
Backup and Regulatory Audit Requests
 
Services MUR will provide to MUSA:
 
Restoration of files from backup tapes held by MUR. The availability of the
requested files will be subject to MUR's normal tape retention policy
 
Both MUR and MUSA will provide, when requested, data, reports or information
related to any IT regulatory compliance audits
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency. A Declared Emergency is defined as an event
mutually identified by the designated MUR and MUSA management in which critical
business systems are inoperative, impaired or otherwise unavailable for
immediately essential business activity
 
2)    Best efforts will be made to respond to a Declared Emergency, as defined
above, within two hours of the request.  Best efforts will be made to respond to
all other requests for services within one business day of the request. No other
SLA will be required or provided
 
3)    Support services will be overseen by the MUR Director Global IT Operations
 
4)    Services regarding regulatory compliance audit requests will be managed by
each company’s respective head of IT
 
5)    Both parties will use diligent good faith efforts to respond to any
regulatory compliance audit requests within five (5) business days, but there is
no further SLA provided or required
 
CORPORATE IT
 
Oracle Hyperion
 
MUR and MUSA will provide services to each other requiring expert knowledge of
the Oracle Hyperion system provided and to the extent that such knowledge exists
within the requested IT organization at the time of the requested service.
Services will include, but not be limited to, consultation, problem resolution
and knowledge transfer. Services will not include ongoing routine system
administration, maintenance, support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 

 
 
 
A-7

--------------------------------------------------------------------------------

 
 

     
3)    Support services will be overseen by the MUR Director System Support and
MUSA Manager
 
CORPORATE IT
 
Network
 
MUR will provide to MUSA services requiring expert knowledge of routers,
switches and other network devices and systems provided and to the extent that
such knowledge exists within the MUR IT organization at the time of the
requested service. Services will include, but not be limited to, consultation,
problem resolution and knowledge transfer. Services will not include ongoing
routine system administration, maintenance, support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 
3)    Support services will be overseen by the MUR Director Global IT Operations
 
CORPORATE IT
 
COBOL
 
MUSA will provide to MUR support services requiring expert knowledge of the
in-house developed HR/payroll related systems provided and to the extent that
such knowledge exists within the MUSA IT organization at the time of the
requested service. Services will include, but not be limited to, consultation,
problem resolution and knowledge transfer. Services will not include ongoing
routine system administration, maintenance, support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 
3)    Support services will be overseen by a MUSA IT Manager
 
CORPORATE IT
 
JD Edwards
 
MUR will provide to MUSA services requiring expert knowledge of the Oracle JD
Edwards system provided and to the extent that such knowledge exists within the
MUR IT organization at the time of the requested service. Services will include,
but not be limited to, consultation, problem resolution and knowledge transfer.
Services will not
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to

 
 
 
A-8

--------------------------------------------------------------------------------

 
 

    include ongoing routine system administration, maintenance, support, or
development
       respond to all other requests for services within one business day of the
request. No other SLA will be required or provided
 
3)    Support services will be overseen by the MUR Director Systems Support
 
CORPORATE IT
 
Vault
 
MUR will provide MUSA services requiring expert knowledge of the EMC Vault
system provided and to the extent that such knowledge exists within the MUR IT
organization at the time of the requested service. Services will include, but
not be limited to, consultation, problem resolution and knowledge transfer.
Services will not include ongoing routine system administration, maintenance,
support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 
3)    Support services will be overseen by the MUR Director Global IT Operations
 
CORPORATE IT
 
Documentum
 
MUSA will provide to MUR support services requiring expert knowledge of the EMC
Documentum/APX system provided and to the extent that the knowledge exists
within the MUSA IT organization at the time of the requested service. Services
will include, but not be limited to, consultation, problem resolution and
knowledge transfer. Services will not include ongoing routine system
administration, maintenance, support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 
3)    Support services will be overseen by a MUSA IT manager

 
 
 
A-9

--------------------------------------------------------------------------------

 
 
 
 
CORPORATE IT
 
Lotus Notes
 
MUR will provide to MUSA services requiring expert knowledge of the IBM Lotus
Notes system provided and to the extent that Such knowledge exists within the
MUR IT organization at the time of the requested service. Services will include,
but not be limited to, consultation, problem resolution and knowledge transfer.
Services will not include ongoing routine system administration, maintenance,
support, or development
 
1)    Services will be provided during MUR's normal business hours except in the
event of a Declared Emergency, as defined above
 
2)    Best efforts will be made to respond to a Declared Emergency, within two
hours of the request. Best efforts will be made to respond to all other requests
for services within one business day of the request. No other SLA will be
required or provided
 
3)    Support services will be overseen by the MUR Director Global IT Operations
 
ADMIN & FACILITIES
 
Administrative Services
 
The MUR Administrative Services group will function as it does prior to
the  transaction, Details regarding Administrative Services are further set
forth in the Lease Agreement regarding the building located at 200 Peach Street,
El Dorado, AR
 
 
These services will be coordinated by MUR’s Director of Administrative Services
and MUSA’s General Counsel
 
CREDIT
 
Credit
 
MUR and MUSA will each provide the other with the following services:
 
A1)     Financial analysis of current and new customers
A2)     Manage and handle negotiations of guarantees
A3)     Miscellaneous functions related to evaluating credit, risk mitigation,
and   exposures for the other entity.
 
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary
 
2)    Financial analysis and risk mitigation support will be managed by each
company’s Manager and Supervisor of Credit
 
3)    Guarantee execution and negotiation support will be managed by each
company’s Sr. Credit Assistant
 
4)    Administrative and collections support will be managed by each company’s
Credit Analysts and Credit Assistants.
PAYROLL  Payroll  MUR will administer payroll for MUSA in 1)    Services will be
provided during normal

 
 
 
A-10

--------------------------------------------------------------------------------

 
 
 
 
 
Administration
 
the same manner as immediately prior to the transaction.  These services
include, but are not limited to:
 
A1)     Banking Authorization
A2)     Deductions Tracking and Reporting
A3)     Deductions Not Taken Calculations and Tracking
A4)     Earnings Tracking and Management
A5)     Processing Imputed Income for Payroll
A6)     Disability Income Processing
A7)     Retro Pay Processing
A8)     Payroll Processing
A9)     Management of (Money Network) Pay Cards
A10)   Checks and Advices Creating and Mailing
A11)   Interim Check Processing
A12)   Accounting (e.g., Vacation Liability Calculation, General Ledger
Interface Reconciliation)
A13)   Tax Filing
A14)   Year End Processing
A15)   Employee Support
A16)   Reporting
A17)   Garnishments Processing
A18)   Support outsourcing of the current MUSA payroll administration function
in a consulting role by sharing knowledge on the current state scope, processes,
and technology
 
business hours of MUR and MUSA and may include overtime hour support, if
necessary, to meet specific due date deadlines
 
 
NOTE:  Printers will be ordered by MUR for the service recipient, which cannot
be returned. These charges may be invoiced if service is terminated early.
 

 
 
 
A-11

--------------------------------------------------------------------------------

 
 
 
HUMAN RESOURCES
 
Benefits Administration
 
Services MUR will provide to MUSA:
 
A1)     Assistance with benefits administration for all Employee Benefit
programs that are currently offered to retail employees prior to the transaction
date.  Includes all duplicated or newly created programs established as of the
effective date of the transaction
A2)     Assistance with processing of benefit enrollments, changes, etc.
A3)     Assistance with payroll processing as it relates to benefit deductions,
etc., including reconciling and processing vendor payments
A4)     Assistance with processing employee deductions and vendor premium
payments and forwarding to various vendors
A5)     Assistance with FMLA and other sick leave administration
A6)     Assistance with employee questions
A7)     Assistance with annual renewals of employee benefit programs
A8)     Assistance with COBRA administration (initial notices and continuation
benefits)
A9)     Assistance with compliance requirements such as 5500    reports, PBGC,
ERISA, etc.
A10)   Assistance with annual census data
A11)   Assistance with developing and providing employee communications as
requested for compliance purposes or as needed to communicate benefit plans
A12)   Assistance with year-end bonus, LTI and STI calculations
A13)   Assistance with 2014 AAP/EEO-1/Vets 100 reports.
A14)   Assistance with training of new benefits staff as needed
A15)   Assistance with Health Care Reform issues
 
1)    Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary
 
 

 
 
 
A-12

--------------------------------------------------------------------------------

 
 

     
A16)   Advisory services on policies and programs, if required
A17)   Support outsourcing of the current MUSA benefit administration function
in a consulting role by sharing knowledge on the current state scope, processes,
and technology
 
Out of Scope Services MUR will not provide to MUSA:
 
AY)    Assistance with new benefit programs created after the transaction date,
except as may be required due to national health care reform
AZ)    Assistance with modifying or changing existing programs after the
transaction date, except as may be required due to national health care reform
 
Services MUSA will provide to MUR:
 
B1)     Providing access to employee data as needed
B2)     Providing access to Benefits Staff transferred to MUSA to allow for
orderly transition on both sides
B3)     Advisory services on policies and programs, if requested
 
 
INSURANCE
 
Corporate Insurance
 
Services MUR will provide to MUSA:
 
A1)    Assistance training personnel as requested
A2)    Policy renewal support
A3)    Assistance with contract review as requested
A4)    Assistance with administering claims as requested
 
Services MUSA will provide to MUR:
 
B1)     Assistance with training of replacement personnel as   requested
B2)     Policy renewal support
 
 
 1)   Services, whether by MUR or MUSA, will be provided during normal business
hours of MUR and MUSA and may include overtime hour support, if necessary, to
meet specific deadlines
 
 2)   MUR support to MUSA will be overseen by these key personnel:
· Assistance with training of replacement personnel as requested (Claims Mgr.)
· Policy renewal support (Director Corporate Insurance)
· Assistance with contract review (Director Corporate Insurance)
· Assistance with administering claims as

 
 
 
A-13

--------------------------------------------------------------------------------

 
 

     
B3)    Assistance with contract review
B4)    Assistance with administering claims as requested
B5)    Administrative support as requested
 
needed (Claims Mgr.)
 
 3)   MUSA support to MUR will be overseen by these key personnel:
·  Assistance with training of replacement personnel as needed (Insurance Asst.)
·  Policy renewal support (Mgr. Insurance)
·  Assistance with contract review (Claims Asst.)
·  Assistance with administering claims as needed (Sr. Insurance Analyst)
·  Administrative support as needed (Insurance Asst.)
 
NOTE: Lease of a satellite claims office (SCO) expires December 31, 2013.  The
SCO houses both MUR and MUSA employees.  If requested by either MUR OR MUSA, the
SCO lease will be extended to December 31, 2014 at a similar rate.  Afterwards,
if either MUR or MUSA request, the SCO lease will be extended on a monthly
basis.  At the end of the SCO lease, any/all files, furniture, and equipment at
that location will be the property of MUSA
 
Lease and office equipment/supplies cost for the SCO will be invoiced monthly
and should be settled within 30 days of the invoice date.  There will be one
monthly invoice from each company to the other.  Costs for the SCO will be
allocated 40% to MUR and 60% to MUSA
 



 
A-14

--------------------------------------------------------------------------------

 
 
Schedule B
 
Liaisons
 
Murphy Oil: John Eckart
 
Murphy USA: Donald Smith
 
 
 
 
 
 

--------------------------------------------------------------------------------



